DETAILED ACTION

Response to Amendment
The Amendment filed 11/22/2022 has been entered.  Claims 9 and 11-14 remain pending in the application.  Claim(s) 1-8, 10, and 15-18 have been canceled.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 08/29/2022.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ott et al. (US 20160010863 A1).
Regarding claims 9, 12, and 14, Ott teaches “an additively manufactured component” (which reads upon “an additively manufactured component comprising”, as recited in the instant claim; paragraph [0007]).  Ott teaches that “the surface finish 140 defines a surface roughness of texture that is a measure if the finer surface irregularities in the surface texture and is composed of three components: roughness, waviness and form” (which reads upon “one or more cross sectional layers defining a surface having a surface roughness”, as recited in the instant claim; paragraph [0059]).  Ott teaches that “various shapes, heights, widths and lengths of heat transfer augmentation features 118 may be utilized; furthermore, various distributions and combination of the heat transfer augmentation features 118 may be utilized in either or both the circumferential or spanwise direction” (which reads upon “a datum feature defined by the surface”, as recited in the instant claim; paragraph [0054]).  Ott teaches “wherein the surface finish includes a bump” (which reads upon “and a surface irregularity defined by the surface, wherein the surface irregularity has a size that is greater than the surface roughness of the surface”, as recited in instant claim 9; which reads upon “wherein the surface irregularity is a bump”, as recited in instant claim 12; paragraph [0012]; bump reads on a size that is greater than the surface roughness of the surface; regarding how the bump was formed, the patentability of a product does not depend on its method of production).  Ott teaches that “the desired surface finish 140 may be controlled via the additive manufacturing process” (which reads upon “wherein the surface irregularity is formed at a predetermined location relative to the datum feature, the datum feature indicating a position of the predetermined location”, as recited in instant claim 9; paragraph [0060]; additionally, the patentability of a product does not depend on its method of production (predetermined); because the location of both the bumps and the augmentation features are known (controlled via the additive manufacturing process), the location of one will give the location of the other).  Ott teaches that “the surface finish 140, in one disclosed non-limiting embodiment, is controlled to be within about 125-900 micro inches” (which reads upon “less than one millimeter”, as recited in the instant claim; paragraph [0061]; 125 micro inches is 3.18 µm or 0.00318 mm; 900 micro inches is 22.9 µm or 0.0229 mm).  Ott teaches that “the heat transfer augmentation features 118, be they pins, cylinders, pyramids, rectangular and/or other geometries, as well as the holes 104, 108, 116 are thereby embedded in or inherent to the layered metal fabrication architecture” (which reads upon “wherein the datum feature is formed within both an interior of the cross sectional layer and in the surface of the component”, as recited in instant claim 14; paragraph [0057]).  
Regarding claim 11, Ott teaches the component of claim 9 as stated above.  Ott teaches that “the heat transfer augmentation features 118, in one disclosed non-limiting embodiment, is between about 0.01″-1.0″ (0.254-25.4 mm) in thickness or diameter” (paragraph [0057]).  
Regarding claim 13, Ott teaches the component of claim 9 as stated above.  Ott teaches that “the surface finish 140, in one disclosed non-limiting embodiment, is controlled to be within about 125-900 micro inches” (which reads upon “less than about 50 micrometers”, as recited in the instant claim; paragraph [0061]; 125 micro inches is 3.18 µm; 900 micro inches is 22.9 µm). 

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.  Applicant argues that Ott fails to teach or fairly suggest, "the surface irregularity has a size that is greater than the surface roughness of the surface" as recited in claim 9 (remarks, page 5).  Applicant argues that specifically, in rejecting claim 9, the Office points to "bumps" mentioned at paragraph [0061] of Ott as allegedly teaching "a surface irregularity" and "the surface irregularity has a size that is greater than the surface roughness" as claimed; however, Ott provides no discussion as to the size of the bumps relative to the size of the surface roughness (remarks, page 5).  This is not found convincing because the Cambridge dictionary defines bump as “a raised area on a surface”.  Raised reads on a size greater than the surface irregularity.  One of ordinary skill in the art reading Ott would understand bump to mean a size that is greater than the surface roughness.  
Applicant argues that Ott fails to teach or fairly suggest, "the surface irregularity is at a predetermined location relative to the datum feature, the datum feature indicating a position of the predetermined location (remarks, page 8).  This is not found convincing because the location of both the bumps and the augmentation features are known (controlled via the additive manufacturing process), the location of one will give the location of the other.  
Additionally, it is noted that the features upon which applicant relies (i.e., to avoid the need to scan the entire surface 112 to locate and read surface irregularities 120, one or more datum features may be used as a reference from which an authorized end user may find identifying region 134; an authorized third party who knows the relative positioning of datum feature 150 and identifying region 134 may easily locate datum feature 150 and use it as a reference for locating and scanning identifying region 134 to read surface irregularities 120) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733